Aulisi, J.
Appeal from a judgment of the Court of Claims awarding $15,500 for the appropriation of certain lands for highway purposes. The taking was of 0.327 acres in the Town of Conklin, Broome County, from a five-acre parcel fronting on heavily trafficked Route 7. It included a strip about 622 feet along the front of claimant’s property with a depth of 20 feet on the north, approximately 30 feet in the center and 0 feet on the south; a permanent easement for drainage purposes with 25 feet of frontage from the highway to the Susquehanna River; a refreshment stand; a golf stand; part of a miniature golf course; and parking area. The grade of the highway was raised along the entire frontage from one to five feet. The State urges that the trial court’s decision failing as it does to make findings relating to value of individual parcels is inadequate for the purpose of appellate review and that the amount of the award is excessive. We do not agree and find that contrary to the State’s contention claimant’s expert submitted a summary sheet listing the direct and consequential damage of each taking and testified in some detail as to certain of these items. He also stated that a list of comparable sales was provided the State. We find no compelling reason for disturbing the trial court’s award. It appears from the record that there is sufficient proof to sustain the findings. It falls within the range of the experts’ differing valuations. In our view, the award is not excessive. Judgment affirmed, with costs. Herlihy, J. P., Reynolds, Taylor and Hamm, JJ., concur.